DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Species A (Fig. 1) in the reply filed on 22 June 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 10 and 13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 22 June 2021.
Claim Objections
Claims 1, 2, 6, 7, 9, 11 and 12 are objected to because of the following informalities:  
- Claim 1, line 6, “slotted foot” should read --die foot-- to maintain consistency of the term throughout the claim
- Claim 2, “a slotted die foot” should read --the slotted die foot--
- Claim 6, line 2, “it” should read --the supported die--
- Claim 6, line 3, “a die foot” should read --the die foot--
- Claim 7, line 2, “its lowered position” should read --a lowered position--
- Claim 7, line 3, “die foot” should read --the die foot--
- Claim 7, lien 3, “thereof” should read --of the bottom of the die foot--
- Claim 7, line 4, “a die foot” should read --the die foot--
- Claim 9, line 2, “tube has” should read --tube having--
- Claim 9, line 3, “4-7” should read --4 to 7--
- Claim 9, line 4, “2-3” should read --2 to 3--
- Claim 11, line 2, “3” should read --three--
	- Claim 11, line 2, “1” should read --one of said die stackers--
- Claim 12 is objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim shall contain a reference, in the alternative only, to more than one claim previously set forth.  See MPEP § 608.01(n).  Accordingly, claim 12 has not been further treated on the merits.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-9, 11 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regards to claim 3, “said stop” in line 2 lacks proper antecedent basis.  Appropriate correction is required.
In regards to claim 4, is unclear if “finger grips” in line 4 is the same or different than “a finger grip” in line 2.  Appropriate explanation or correction is required.
In regards to claim 6, “the factory floor” in line 2 lacks proper antecedent basis.  Appropriate correction is required.
In regards to claim 9, “said clamp ring” in line 4 lacks proper antecedent basis.
In regards to claim 11, it is unclear how three die stackers can be placed on two spaced feet because each foot is supported by one die stacker.  Appropriate explanation or correction is required.
In regards to claim 12, the claim is indefinite because 35 U.S.C. 112 allows reference to only a particular claim.  Appropriate correction is required.
Claims 5, 7 and 8 are rejected based on their respective dependencies.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wolf (US Pat. No. 3,140,630).
In regards to claim 1, Wolf teaches a die stacker for stacking stamping dies having slotted feet for mounting in a stamping press, said die stacker comprising: a supporting base (34), an attachment stem (20) projecting upwardly from said base for insertion into the slot of a slotted foot of a die, and a clamp (24) moveably mounted on said stem (i.e.; 24 moves by via 29); said stem being dimensioned in diameter and length to fit within said slot of a slotted die foot with said base of said die stacker located below said die foot and said clamp located above and out of engagement with said die foot to facilitate insertion of said stem into said slotted foot, for subsequent lowering of said clamp into clamping engagement with the top of said die foot (i.e.; uncompressing spring lowers 24 back on top of the slot).
.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Wolf (US Pat. No. 3,140,630) in view of Strobel (US Pat. No. 3,733,671).
In regards to claim 11, Wolf teaches a method of stacking dies comprising providing a die stacker as set forth in claim 1.
As best understood with respect to the 112b rejection above, Strobel does not particularly teach placing at least 3 of said die stackers on two spaced feet on one side of a die and 1 on the opposite side of the die.
Strobel teaches placing at least 3 die stackers (13) on two spaced feet (14) on one side of a die (12) and 1 on the opposite side of the die.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Wolf’s method to include placing at least 3 of said die stackers on two spaced feet on one side of a die and 1 on the opposite side of the die as taught by Strobel.  The motivation would have been for the purpose of providing adequate support at the corners of the die.
Allowable Subject Matter
Claims 3-9 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Please see the attached PTO-892 for prior art related to dies.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STANTON L KRYCINSKI whose telephone number is (571)270-5381.  The examiner can normally be reached on Monday-Friday, 10:00AM-5:00PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on (571)272-8227.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Stanton L Krycinski/Primary Examiner, Art Unit 3631